           Case: 3:19-cv-00760-wmc Document #: 270 Filed: 06/05/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


NATALIE JOHNSON,

                           Plaintiff,                                   ORDER
      v.
                                                                      19-cv-760-wmc
C.R. BARD INC. and
BARD PERIPHERAL VASCULAR INC.,

                           Defendants.




      Before the court is the parties’ request for ruling on objections to certain deposition

designations as to Abithal Raji-Kubba.


 DEPONENT PL AFFIRM            DEF                         PL RESPONSE TO       COURT
                               OBJECTIONS                  OBJECTIONS           RULING

 Raji-Kubba,                   Bard objects to
 Abithal                       Plaintiff’s references
 07/18/2016                    to “Admitted in the
                               Peterson case” as a
                               basis for allowing a
                               designation to played,
                               or overruling an
                               objection, and submits
                               that the testimony
                               should be consider
                               based on the facts and
                               applicable law and
                               rulings in this case.
                               The Peterson case
                               involved a different
                               filter, different claims,
                               and was decided
                               under different state
                               law.




                                                   1
        Case: 3:19-cv-00760-wmc Document #: 270 Filed: 06/05/21 Page 2 of 9




Raji-Kubba,   9:07-9:10                            Admitted in Peterson
Abithal
07/18/2016

Raji-Kubba,   14:01-14:13                          Admitted in Peterson
Abithal
07/18/2016

Raji-Kubba,   75:09-77:03                          Admitted in Peterson
Abithal
07/18/2016

Raji-Kubba,   77:13-77:14                          Admitted in Peterson
Abithal
07/18/2016

Raji-Kubba,   78:13-79:05                          Admitted in Peterson
Abithal
07/18/2016

Raji-Kubba,   79:17-79:24                          Admitted in Peterson
Abithal
07/18/2016

Raji-Kubba,   80:02-80:04                          Admitted in Peterson
Abithal
07/18/2016

Raji-Kubba,   80:08-80:13                          Admitted in Peterson
Abithal
07/18/2016

Raji-Kubba,   98:03-98:08                          Admitted in Peterson
Abithal
07/18/2016

Raji-Kubba,   115:01-       Cumulative of          Admitted in Peterson          OVERRULED
Abithal       115:09        testimony of several   The defendants have not
07/18/2016                  witnesses              identified the witnesses or
                                                   testimony thebase this
                                                   objection upon. The
                                                   testimony is not needlessly
                                                   presenting cumulative
                                                   evidence.




                                              2
        Case: 3:19-cv-00760-wmc Document #: 270 Filed: 06/05/21 Page 3 of 9




Raji-Kubba,   115:13-      Cumulative of          Admitted in Peterson          OVERRULED
Abithal       115:18       testimony of several   The defendants have not
07/18/2016                 witnesses              identified the witnesses or
                                                  testimony thebase this
                                                  objection upon. The
                                                  testimony is not needlessly
                                                  presenting cumulative
                                                  evidence.

Raji-Kubba,   116:02-      Cumulative of          Admitted in Peterson          OVERRULED
Abithal       117:14       testimony of several   The defendants have not
07/18/2016                 witnesses              identified the witnesses or
                                                  testimony thebase this
                                                  objection upon. The
                                                  testimony is not needlessly
                                                  presenting cumulative
                                                  evidence.

Raji-Kubba,   117:16-      Cumulative of          Admitted in Peterson          OVERRULED
Abithal       117:21       testimony of several   The defendants have not
07/18/2016                 witnesses              identified the witnesses or
                                                  testimony thebase this
                                                  objection upon. The
                                                  testimony is not needlessly
                                                  presenting cumulative
                                                  evidence.

Raji-Kubba,   129:14-                             Admitted in Peterson
Abithal       130:07
07/18/2016

Raji-Kubba,   131:23-      Cumulative of          Admitted in Peterson          OVERRULED
Abithal       132:11       testimony of several   The defendants have not
07/18/2016                 witnesses              identified the witnesses or
                                                  testimony thebase this
                                                  objection upon. The
                                                  testimony is not needlessly
                                                  presenting cumulative
                                                  evidence.

Raji-Kubba,   160:04-                             Admitted in Peterson
Abithal       160:06
07/18/2016

Raji-Kubba,   161:22-                             Admitted in Peterson
Abithal       161:23
07/18/2016


                                             3
        Case: 3:19-cv-00760-wmc Document #: 270 Filed: 06/05/21 Page 4 of 9




Raji-Kubba,   162:02-                                Admitted in Peterson
Abithal       162:11
07/18/2016

Raji-Kubba,   162:16-                                Admitted in Peterson
Abithal       163:03
07/18/2016

Raji-Kubba,   167:11-                                Admitted in Peterson
Abithal       168:02
07/18/2016

Raji-Kubba,   204:12-        Rules 401, 402 and      Admitted in Peterson            SUSTAIN
Abithal       204:21         403. Relates to         The witness was a recipient
07/18/2016                   Recovery filter only.   of the document and her
                                                     testimony establishes her
                                                     knowledge of the subject
                                                     matter therein.

Raji-Kubba,   204:25-        Rules 401, 402 and      Admitted in Peterson            SUSTAIN
Abithal       205:19         403. Relates to         The witness was a recipient
07/18/2016                   Recovery filter only.   of the document and her
                                                     testimony establishes her
                                                     knowledge of the subject
                                                     matter therein.

Raji-Kubba,   205:21-        Rules 401, 402 and      Admitted in Peterson            SUSTAIN
Abithal       206:04         403. Relates to         The witness was a recipient
07/18/2016                   Recovery filter only.   of the document and her
                                                     testimony establishes her
                                                     knowledge of the subject
                                                     matter therein.

Raji-Kubba,   227:20-                                Admitted in Peterson
Abithal       227:23
07/18/2016
              Beginging
              with "Was"



DEPONENT DEF                 PL OBJECTIONS           DEF RESPONSE TO                 COURT
         COUNTER                                     OBJECTIONS                      RULING

Raji-Kubba,   18:10-20:08  FRE 106 only requires     This testimony is necessary     OVERRULED
Abithal       For          completeness that "in     to provide a complete picture
07/18/2016    Completeness fairness ought to be      of the witness' background,
                             considered at the       place Plaintiff's selective


                                                 4
        Case: 3:19-cv-00760-wmc Document #: 270 Filed: 06/05/21 Page 5 of 9



                             same time".                designation of lines of
                             Defendants have not        questioning in proper
                             demostrated why this       context, and/or demonstrate
                             testimony, in the          the Plaintiff is attempting to
                             name of fairness, must     elicit testimony from a
                             be considered at the       witness about a subject or
                             same time as               document with which that
                             Plaintiff's designation.   witness has no or limited
                                                        personal knowledge.

Raji-Kubba,   77:15-78:12    FRE 106 only requires      This testimony is necessary      OVERRULED
Abithal                      completeness that "in      to provide a complete picture
07/18/2016    For            fairness ought to be       of the witness' background,
                             considered at the          place Plaintiff's selective
              Completeness
                             same time".                designation of lines of
                             Defendants have not        questioning in proper
                             demostrated why this       context, and/or demonstrate
                             testimony, in the          the Plaintiff is attempting to
                             name of fairness, must     elicit testimony from a
                             be considered at the       witness about a subject or
                             same time as               document with which that
                             Plaintiff's designation.   witness has no or limited
                                                        personal knowledge.

Raji-Kubba,   79:06-79:16    FRE 106 only requires      This testimony is necessary      OVERRULED
Abithal                      completeness that "in      to provide a complete picture
07/18/2016    For            fairness ought to be       of the witness' background,
                             considered at the          place Plaintiff's selective
              Completeness
                             same time".                designation of lines of
                             Defendants have not        questioning in proper
                             demostrated why this       context, and/or demonstrate
                             testimony, in the          the Plaintiff is attempting to
                             name of fairness, must     elicit testimony from a
                             be considered at the       witness about a subject or
                             same time as               document with which that
                             Plaintiff's designation.   witness has no or limited
                                                        personal knowledge.

Raji-Kubba,   89:13-89:15    FRE 602; calls for         This testimony is necessary      SUSTAIN
Abithal                      speculation                to provide a complete picture
07/18/2016    For            FRE 106 only requires      of the witness' background,
                             completeness that "in      place Plaintiff's selective
              Completeness
                             fairness ought to be       designation of lines of
                             considered at the          questioning in proper
                             same time".                context, and/or demonstrate
                             Defendants have not        the Plaintiff is attempting to
                             demostrated why this       elicit testimony from a
                             testimony, in the          witness about a subject or

                                                5
        Case: 3:19-cv-00760-wmc Document #: 270 Filed: 06/05/21 Page 6 of 9



                             name of fairness, must     document with which that
                             be considered at the       witness has no or limited
                             same time as               personal knowledge.
                             Plaintiff's designation.


Raji-Kubba,   115:10-        FRE 106 only requires      This testimony is necessary      OVERRULED
Abithal       115:12         completeness that "in      to provide a complete picture
07/18/2016                   fairness ought to be       of the witness' background,
                             considered at the          place Plaintiff's selective
              For
                             same time".                designation of lines of
              Completeness
                             Defendants have not        questioning in proper
                             demostrated why this       context, and/or demonstrate
                             testimony, in the          the Plaintiff is attempting to
                             name of fairness, must     elicit testimony from a
                             be considered at the       witness about a subject or
                             same time as               document with which that
                             Plaintiff's designation.   witness has no or limited
                                                        personal knowledge.

Raji-Kubba,   115:19-        FRE 106 only requires      This testimony is necessary      OVERRULED
Abithal       116:01         completeness that "in      to provide a complete picture
07/18/2016                   fairness ought to be       of the witness' background,
                             considered at the          place Plaintiff's selective
              For
                             same time".                designation of lines of
              Completeness
                             Defendants have not        questioning in proper
                             demostrated why this       context, and/or demonstrate
                             testimony, in the          the Plaintiff is attempting to
                             name of fairness, must     elicit testimony from a
                             be considered at the       witness about a subject or
                             same time as               document with which that
                             Plaintiff's designation.   witness has no or limited
                                                        personal knowledge.

Raji-Kubba,   117:22-        Non-responsive             This testimony is necessary      OVERRULED
Abithal       118:05         FRE 106 only requires      to provide a complete picture
07/18/2016                   completeness that "in      of the witness' background,
                             fairness ought to be       place Plaintiff's selective
              For
                             considered at the          designation of lines of
              Completeness
                             same time".                questioning in proper
                             Defendants have not        context, and/or demonstrate
                             demostrated why this       the Plaintiff is attempting to
                             testimony, in the          elicit testimony from a
                             name of fairness, must     witness about a subject or
                             be considered at the       document with which that
                             same time as               witness has no or limited
                             Plaintiff's designation.   personal knowledge.
                                                        Moreover, designated


                                                6
        Case: 3:19-cv-00760-wmc Document #: 270 Filed: 06/05/21 Page 7 of 9



                                                        testimony is directly
                                                        responsive and attempts to
                                                        explain witness' answer to
                                                        counsel's question regarding
                                                        whether electropolishing
                                                        makes the surface safer.


Raji-Kubba,   168:09-        FRE 106 only requires      This testimony is necessary      OVERRULED
Abithal       168:12         completeness that "in      to provide a complete picture
07/18/2016                   fairness ought to be       of the witness' background,
                             considered at the          place Plaintiff's selective
              For
                             same time".                designation of lines of
              Completeness
                             Defendants have not        questioning in proper
                             demostrated why this       context, and/or demonstrate
                             testimony, in the          the Plaintiff is attempting to
                             name of fairness, must     elicit testimony from a
                             be considered at the       witness about a subject or
                             same time as               document with which that
                             Plaintiff's designation.   witness has no or limited
                                                        personal knowledge.

Raji-Kubba,   169:16-        Hearsay;FRE 602            This testimony is necessary      OVERRULED
Abithal       170:03         FRE 106 only requires      to provide a complete picture
07/18/2016                   completeness that "in      of the witness' background,
                             fairness ought to be       place Plaintiff's selective
              For
                             considered at the          designation of lines of
              Completeness
                             same time".                questioning in proper
                             Defendants have not        context, and/or demonstrate
                             demostrated why this       the Plaintiff is attempting to
                             testimony, in the          elicit testimony from a
                             name of fairness, must     witness about a subject or
                             be considered at the       document with which that
                             same time as               witness has no or limited
                             Plaintiff's designation.   personal knowledge.
                                                        Testimony does not
                                                        reference any out of court
                                                        statement and even if it did,
                                                        in this context, any such
                                                        statement would not be
                                                        offered to prove the truth of
                                                        the matter asserted.




                                                7
         Case: 3:19-cv-00760-wmc Document #: 270 Filed: 06/05/21 Page 8 of 9




 Raji-Kubba,      174:16-        Non-responsive             This testimony is necessary       OVERRULED
 Abithal          176:12         FRE 106 only requires      to provide a complete picture
 07/18/2016       For            completeness that "in      of the witness' background,
                                 fairness ought to be       place Plaintiff's selective
                  Completeness
                                 considered at the          designation of lines of
                                 same time".                questioning in proper
                                 Defendants have not        context, and/or demonstrate
                                 demostrated why this       the Plaintiff is attempting to
                                 testimony, in the          elicit testimony from a
                                 name of fairness, must     witness about a subject or
                                 be considered at the       document with which that
                                 same time as               witness has no or limited
                                 Plaintiff's designation.   personal knowledge. This
                                                            testimony also is responsive
                                                            to the question, and
                                                            attempts to provide a robust
                                                            answer to Plaintiff's counsel's
                                                            attempt to characterize the
                                                            contents of a document.

 Raji-Kubba,      178:02-        FRE 106 only requires      This testimony is necessary       OVERRULED
 Abithal          178:10         completeness that "in      to provide a complete picture
 07/18/2016                      fairness ought to be       of the witness' background,
                                 considered at the          place Plaintiff's selective
                  For
                                 same time".                designation of lines of
                  Completeness
                                 Defendants have not        questioning in proper
                                 demostrated why this       context, and/or demonstrate
                                 testimony, in the          the Plaintiff is attempting to
                                 name of fairness, must     elicit testimony from a
                                 be considered at the       witness about a subject or
                                 same time as               document with which that
                                 Plaintiff's designation.   witness has no or limited
                                                            personal knowledge.



      Accordingly, IT IS ORDERED that the parties’ request for rulings on objections to certain

designations is GRANTED, and the objections are sustained in part and overruled in part as

provided above.

      Entered this 5th day of June, 2021.

                                                  BY THE COURT:

                                                   /s/

                                                    8
Case: 3:19-cv-00760-wmc Document #: 270 Filed: 06/05/21 Page 9 of 9




                               __________________________________
                               WILLIAM M. CONLEY
                               District Judge




                                9
